Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 7 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Yokomori et al. (US 2014/0001778) shows:
 A door latch device for vehicle, comprising: 
a meshing mechanism (4, striker; Yokomori et al.) configured to be meshable with a striker ([0035]; Yokomori et al.) when a door (1; Yokomori et al.)   is closed;
an open link (7; Yokomori et al.), (at least a portion of the lever moves “up” when rotated counter clockwise) having a coupling portion (72; Yokomori et al.), a releasing portion (74; Yokomori et al.), and an operating portion (73; Yokomori et al.) at a lower, middle, and upper end parts, respectively, thereof, configured to be rotated around the coupling portion between an unlock position (Fig.12; Yokomori et al.)  and a lock position(Fig.13 locking state; Yokomori et al.), the unlock position being a position where an opening operation of an operation handle (OH, IH; Yokomori et al.) provided at the door is enabled and where meshing of the meshing mechanism is releasable, the 
an outside lever (OH; Yokomori et al.) coupled to the open link via(7; Yokomori et al.) the coupling portion, the outside lever being configured to move up the open link upon the release operation;
a smart lever (30; Yokomori et al.), having a lower end portion and a tilted portion on a lower end and an upper end, respectively, thereof, so that, when the open link is at the unlock position and is moved upward by the release operation, the lower end portion is in contact with the releasing portion of the open link and is moved upward and, in a case where the open link is at the unlock position, the lower end portion is not in contact with the releasing portion of the open link and is not moved upward even when the open link is moved upward by the release operation; and 
a smart lever detection switch (43; Yokomori et al.) configured to detect that the smart lever is moved upward by the smart lever being in contact with the tilted portion of the smart lever when the smart lever is moved upward
 2Application No. 15/111,664Docket No.: 050083-0495 Reply to Office Action of April 15, 2021 wherein an entirety of the open link is configured, upon the release operation of the operation handle, to be moved towards a side of the smart lever, without being rotated (taken as rotation, see 112 rejection), to cause the tilted portion of the smart lever to be in contact with the smart lever switch so that the smart lever switch detects that the smart lever is moved upward.

Yokomori et al. fails to show: in a case where the open link is in the unlock position and a release operation of the operation handle is performed, an entirety of the open link is configured  to be moved towards a side of the smartlever, without being rotated, to cause the upper end portion of the smart lever to be in contact with the smart lever switch so that the smart lever switch detects that smart lever is moved upward.

While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675